--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED
Redacted portions are indicated by [****]

Redacted portions filed separately with the SEC pursuant
to the confidential treatment request


August 26, 2010

CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is made
and entered into as of August 26, 2010 (the “Effective Date”), by and between
IntelGenx Corp., a Canadian corporation (“IntelGenx”), and RedHill Biopharma
Ltd., an Israeli company (“RedHill”). IntelGenx and RedHill each may be referred
to herein individually as a “Party,” or collectively as the “Parties”.

WHEREAS, IntelGenx is the sole and exclusive owner of certain patents and other
intellectual property relating to a certain Product (as such term is defined
herein);

WHEREAS, the Parties wish to jointly undertake the further development of the
Product, all as more fully set forth herein;

WHEREAS, subject to the terms and conditions set forth in this Agreement,
IntelGenx wishes to license to RedHill and RedHill wishes to license from
IntelGenx IntelGenx’ proprietary technology for use in connection with the sale
and use of the Product;

WHEREAS, IntelGenx and RedHill wish to set forth in the Agreement the terms upon
which IntelGenx may, enter into an agreement with [****] and/or any of its
affiliates or sublicensees, for the purpose of permitting [****] to develop,
commercialize, distribute or otherwise exploit the Product, Patents and/or
Licensed Know How; and

--------------------------------------------------------------------------------

WHEREAS, the license to be granted shall be granted on a worldwide basis all as
more fully set out below.

NOW THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1. DEFINITIONS

1.1                “Affiliate” of a Party means any other entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such Party. For purposes of this definition
only, “control” and, with correlative meanings, the terms “controlled by” and
“under common control with” will mean the possession, directly or indirectly, of
the power to direct the management or policies of an entity, whether through the
ownership of fifty percent or more of the voting securities of the other
organization or entity or by contract relating to voting rights or corporate
governance.

1.2                “Commercialization” shall mean the commercial distribution
and/or commercial promotion of the Product for sale.

1.3                “Field of Use” means all indications, including, but not
limited to, acute treatment of migraine attacks with or without aura, and all
other therapeutic, diagnostic and other human and/or animal uses.

1.4                “Licensed Know-How” means all information (other than that
contained in the Patents) whether patentable or not and physical objects related
to the Product, including but not limited to Product data, Product-related
results and information, including, but not limited to, clinical data,
analytical test results, non-clinical pharmacology and safety data, other R&D
data, Regulatory Documentation, manufacturing and formulation information of a
like nature, all provided that the Licensed Know-How is known to, generated by,
vested in (or licensed to) and/or controlled by IntelGenx, including, without
limitation, the Licensed Know-How listed in Annex B of this Agreement.

1.5                “Marketing Approval” shall mean the obtaining of all
necessary regulatory approvals (excluding the obtainment of pricing
reimbursement approval) required from the applicable regulatory authority in the
territory in order to commercially sell or market the Product for human
consumption in such territory, and satisfaction of any related regulatory
registration and notification requirements.

2

--------------------------------------------------------------------------------

1.6                “[****] Agreement” shall mean a binding definitive agreement
that becomes effective following the Effective Date between IntelGenx, RedHill
and [****] (“[****]”) and/or any of its Affiliates, for the purpose of
permitting [****] and/or any of its Affiliates or sublicensees to exploit the
Patents and the Licensed Know-How to develop, distribute or otherwise
Commercialize the Product in the Field of Use. Notwithstanding the foregoing, in
the event a binding term sheet or binding letter-of-intent in respect of a
[****] Agreement (“Interim [****] Agreement”) is executed, the revenue sharing
percentages under Section 8.4.3 shall be determined based on the date said
Interim [****] Agreement becomes effective and the period during which a “[****]
Agreement” may come into effect shall be extended to twelve (12) months
following the Effective Date; provided that such agreement is consummated within
such twelve (12) month period. For the avoidance of doubt, IntelGenx shall, at
its sole discretion, have the right to assume a leadership role in any
negotiations relating to any Interim [****] Agreement and shall have a casting
vote in all decisions with respect thereto. RedHill shall, in all reasonable
respects relating to any Interim [****] Agreement, cooperate with IntelGenx to
the extent reasonably requested by IntelGenx and shall expeditiously execute any
documents reasonably necessary to permit the Parties to enter into any agreement
with [****] including but not limited to any Interim [****] Agreement.

1.7                “[****] Proceeds” shall mean all (i) amounts actually
received by RedHill, IntelGenx and/or their respective Affiliates in respect of
the sale of a Product by RedHill, IntelGenx and/or their respective Affiliates
to [****] and/or any of its Affiliates or sublicensees, less, and following
recovery of, Recognized Deductions and (ii) sales royalties, milestones, income
and all cash or equivalents to which value can be assigned directly and/or
indirectly actually received by RedHill, IntelGenx and/or their respective
Affiliates from [****] and/or any of its Affiliates or sublicensees in respect
of the Product.

Notwithstanding the foregoing, for the purposes of this definition, the transfer
of a Product by RedHill or IntelGenx or one of their respective Affiliates to
another Affiliate of RedHill or IntelGenx, as applicable, or to a sublicensee
for resale is not a sale and in such cases, [****] Proceeds will be determined
based on the amount received by RedHill or IntelGenx, as applicable, or such
Affiliate in respect of the Product as sold by the Affiliate or sublicensee to
independent third-parties, less Recognized Deductions.

3

--------------------------------------------------------------------------------

1.8                “Net Sales” means amounts actually received by RedHill or its
Affiliates in respect of the sale of a Product by RedHill or its Affiliates,
less, and following recovery of, the following items (collectively, the
"Recognized Deductions") as considered under International Accounting Standards
(IFRS):

  (i) allowances or credits granted to and taken by customers (including
wholesalers) for rejections, returns (including as a result of recalls), and
prompt payment and trade, cash and volume discounts or resulting from inventory
management         (ii) amounts incurred resulting from government mandated
rebate programs (or any agency thereof);         (iii) freight, transport,
packing and insurance charges;         (iv) taxes, including value added tax,
tariffs or import/export or customs, duties;         (v) rebates, charge backs
and discounts paid or credited;

Notwithstanding the foregoing, for the purposes of this definition, the transfer
of a Product by RedHill or one of its Affiliates to another Affiliate of RedHill
or to a sublicensee for resale is not a sale and in such cases, Net Sales will
be determined based on the amount received by RedHill or such Affiliate in
respect of the Product as sold by the Affiliate or sublicensee to independent
third-parties, less the Recognized Deductions.

1.9                “Patents” shall mean the patents listed in Annex A to this
Agreement, as well as Product-related (a) U.S. patents and patent applications,
(b) any substitutions, divisions, continuations, continuations-in-part (but only
to the extent that they cover the same invention claimed in the foregoing),
reissues, renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and any provisional
applications, of any such patents or patent applications, and (c) any foreign or
international equivalent of any of the foregoing, of which IntelGenx is the
owner, controller or licensee.

4

--------------------------------------------------------------------------------

1.10                “Product” shall mean [****] - [****] formulation that is
based on IntelGenx’ proprietary and patented VersaFilm oral drug delivery
technology, in all doses and formulations whatsoever.

1.11                “Regulatory Authority” means any applicable government
entity regulating or otherwise exercising authority with respect to the
development and Commercialization of a Product.

1.12                “Regulatory Documentation” means all applications,
registrations, licenses, authorizations and approvals (including all Marketing
Approvals), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority), all supporting documents and all
clinical studies and tests, including the manufacturing batch records for
Product to be assigned, relating to a Product, and all data contained in any of
the foregoing, including all regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files.

1.13                “Sublicense” means a sublicense from RedHill to a third
party under the License granted pursuant to this Agreement and the term
“Sublicensee” shall be construed accordingly. Any Sublicense may include the
right to grant further Sublicenses. However, in the event that IntelGenx and
RedHill enter into a [****] Agreement, RedHill will not have rights to grant
sublicenses and all sublicenses granted by RedHill shall terminate.

1.14                “Sublicense Sales Royalties” means sales royalties,
milestones, income and all cash or equivalents to which value can be assigned
directly and/or indirectly actually received by RedHill from third party
marketing Sublicensees (and/or any further Sublicensees thereof) in respect of
the Product.

5

--------------------------------------------------------------------------------


2. LICENSE GRANT

2.1                Scope of License. Subject to all the terms and conditions of
this Agreement, IntelGenx hereby grants to RedHill, an exclusive (including as
to IntelGenx except as set forth in this Agreement), worldwide, perpetual
(subject to termination in accordance with the terms hereof) license under the
Patents and the Licensed Know-How, with such exclusivity being limited to the
right to and for the sole purpose of co-developing, selling, offering for sale
and importing Product, in the Field of Use (the “License”).

2.2                Sublicenses. The License granted to RedHill under this
Agreement is Sublicensable (and further Sublicensable) in whole or in part, to
third parties in arms length transactions. For the avoidance of doubt, RedHill
shall, subject to the license grant provided herein, be entitled to conduct or
to perform any activity in respect of the Product by means of any third party
sub-contractor, and such conduct shall not be considered to be a grant of a
Sublicense hereunder. RedHill shall give IntelGenx written notice of any
intended Sublicense, including the name of the Sublicensee and the material
terms thereof. IntelGenx shall have 30 days (or such shorter period as is
reasonably specified by RedHill to address the exigencies of an agreement or
negotiation with a Sublicensee) to deliver a notice that it does not approve the
proposed Sublicense. In the event IntelGenx notifies RedHill that it does not
approve the proposed Licensee the matter shall be presented to the Steering
Committee for resolution and the provisions of Section 5.7 shall be applicable.
If IntelGenx does not deliver a notice of disapproval within such 30 day period,
then RedHill shall have the right to execute the Sublicense with the
Sublicensee. IntelGenx agrees that it cannot unreasonably withhold, delay or
condition approval to any proposed Sublicense hereunder. Any sublicense by the
Parties of the rights granted to such Party under this Agreement shall be
consistent with the terms of this Agreement, shall contain provisions necessary
to effectuate the terms of this Agreement and shall include an obligation for
the Sublicensee to comply with obligations similar to those of this Agreement.
However, in the event that IntelGenx and RedHill enter into a [****] Agreement,
RedHill will not have the right to grant sublicenses and all sublicenses granted
by RedHill shall terminate.

6

--------------------------------------------------------------------------------

2.3                Registration. IntelGenx agrees that RedHill shall, subject to
the express provisions of this Agreement pertaining to an agreement with [****],
for the sole purpose of the fulfillment of the activities contemplated under the
terms of this Agreement, have the right, on its own account, to register as the
licensee of exclusive rights in, to and under the Patents and the Licensed
Know-How and IntelGenx shall execute all pertinent documentation reasonably
requested by RedHill and otherwise cooperate with RedHill in order to ensure
such registration

2.4               Limitations on Other Licenses. During the term of this
Agreement, IntelGenx shall not grant any rights or licenses to any Patents or
Licensed Know-How, or transfer any data or know-how to any third party that
conflict with IntelGenx’ obligations under this Agreement and the rights granted
to RedHill under this Agreement.

2.5                Manufacturing. For the avoidance of doubt, IntelGenx reserves
the right to grant manufacturing privileges for the Product, subject to approval
by the Steering Committee as described in Section 5.6 below.

3. DATA TRANSFER

3.1                Data Transfer. Upon and following the successful and valid
execution of this Agreement and upon written request from RedHill, IntelGenx
shall reasonably provide to RedHill, at no cost to RedHill, all the pertinent
information it has about the Product including, but not limited to, all Patents,
know-how, R&D data, past trials data, communications with Regulatory Authorities
in the U.S., Europe and elsewhere, manufacturing, supply, external service and
other contracts and any and all other information whatsoever that is relevant
for the development, marketing approval, marketing and other Commercialization
of the Product.

7

--------------------------------------------------------------------------------

3.2                Assistance. For the commercial manufacturing post-approval by
the appropriate Regulatory Authorities, IntelGenx undertakes to reasonably
assist in a technical transfer of Licensed Know-How to a contract manufacturing
organization chosen by the Steering Committee.

4. DEVELOPMENT RESPONSIBILITIES AND DECISION-MAKING

4.1                Co-Development. The Parties shall, following the Effective
Date, undertake the co-development of the Product as more fully set forth
hereinbelow.

4.2                IntelGenx Development Costs and Responsibilities. IntelGenx
shall perform the development of the Product in accordance with the provisions
of the development program, budget and time schedule attached hereto as Annex
4.2 (the “R&D Program”). The budget set forth in the R&D Program shall be
referred to herein as the “R&D Budget”.

IntelGenx will be responsible for all the internal costs portion of the R&D
Budget, as well as all those internal costs that exceed those set forth in the
R&D Budget by up to 10%.

The R&D Program, including the R&D Budget shall be reviewed and approved in
writing by the Steering Committee (as defined below) within sixty (60) days
following the Effective Date. Thereafter, at least thirty days prior to the end
of each calendar quarter during the term of the performance of the R&D Program,
IntelGenx shall be required to provide the Steering Committee with (i)
reasonably detailed quarterly reports regarding the progress of the R&D Program
during the then-ending quarter vis-à-vis the R&D Program, including, without
limitation, the R&D Budget applicable to such quarter, in a form and containing
the substance to be agreed in advance by the Steering Committee and (ii) the
reasonably detailed R&D Program and the R&D Budget for the immediately following
quarter, all for review and prior written approval by the Steering Committee.

For the avoidance of doubt, it is clarified that any deviation by IntelGenx from
the R&D Program, including, without limitation, the R&D Budget shall require the
prior written approval of the Steering Committee. It is clarified that other
than as set forth in Section 4.3 below, RedHill shall not be required to make
any additional payments to IntelGenx on account of development of the Product.
It is further clarified that RedHill may cease the performance of any part or
all of the R&D Program upon ten (10) days prior written notice to IntelGenx,
without any penalty being imposed on RedHill whatsoever in respect of such
cessation, and in such event, the remaining provisions of this Agreement shall
remain in full force and effect, subject to the provisions hereof. In the event
that following notice of RedHill's intent to cease performance of the entire R&D
Program as aforesaid RedHill does not notify IntelGenx of its decision to revoke
such notice and to continue with the R&D Program and in fact ceases the
performance of the R&D Program for more than sixty (60) days, then all licenses
granted to RedHill and Sublicenses granted by RedHill, shall subject to 16.3.1
terminate without penalty to IntelGenx and, for the avoidance of doubt, any
ownership rights that RedHill may have to the project or Product including all
Patents and Licensed Know-How, shall immediately be assigned to IntelGenx.
Payment obligations by RedHill under this Agreement incurred and/or accrued
prior to such termination would remain in effect until completed.

8

--------------------------------------------------------------------------------

IntelGenx shall keep separate records of the expenses actually incurred by it in
the conduct of the R&D Program and shall provide the Steering Committee with
detailed quarterly reports of its expenses and any other information reasonably
required by a member of the Steering Committee in connection therewith.

For the avoidance of doubt, it is clarified that (i) any in-licensing of third
party technology by IntelGenx for the purposes of the performance of the R&D
Program and/or (ii) any use of third party technology by IntelGenx for the
purposes of the performance of the R&D Program, shall require the prior written
agreement of RedHill, and shall not be in-licensed or used, as applicable, in
the event that such prior written agreement of RedHill is not provided.

9


--------------------------------------------------------------------------------

RedHill’s representative(s) on the Steering Committee may, from time to time,
request updates regarding the progress of the R&D Program, in addition to the
periodic progress reports, and IntelGenx shall provide any additional update
that RedHill’s representative(s) on the Steering Committee may reasonably
request.

IntelGenx shall perform its obligations under the R&D Program in accordance with
all applicable laws and regulations, and shall procure the receipt of all
approvals and consents necessary for the performance of its obligations under
the R&D Program.

IntelGenx shall only be entitled to subcontract its obligations to perform any
item or task under the R&D Program to any third party after receipt of RedHill's
project leader’s written approval not to be unreasonably withheld. The
performance of any part of the R&D Program by any subcontractor shall not
detract from IntelGenx’ responsibilities hereunder. Furthermore, in the event
that IntelGenx shall subcontract any items under the R&D Program with an
assigned value that exceeds [****], IntelGenx shall, prior to approving any such
subcontract, provide RedHill with the proposal received in respect of such
item(s) and RedHill shall have the right to comment on same at RedHill's
discretion and shall be required to approve same in writing.

4.3                RedHill’s Costs and Responsibilities. RedHill shall be
required to fund the external costs portion of the R&D Budget (as same are set
forth in Annex 4.2) for the development of the Product in accordance with the
provisions of the R&D Program, up to a maximum of US [****] (USD [****]), in
accordance with the actual progress in the various stages of the development of
the Product. In addition, RedHill will be responsible for bearing and paying all
those external costs that exceed those set forth in the R&D Budget of US [****],
as aforesaid, by up to 10%. Any such payments shall be subject to RedHill's
approval and shall be made only after IntelGenx has provided RedHill with a copy
of the relevant receipt from the subcontractor. Notwithstanding the foregoing,
all fees and/or payment obligations due to any Regulatory Authority shall be the
burden of the party to whom responsibility for Commercialization of the Product
will be given pursuant to this Agreement. However, if a commercialization
partner is not secured by RedHill before December 31, 2011 (“PDUFA Deadline”),
such partner subject to IntelGenx’ approval, such approval not to be
unreasonably withheld or delayed, RedHill shall become financially responsible
for the fees associated with a US FDA regulatory filing if and when such PDUFA
Fee becomes due (“PDUFA Fee”), and the Revenue Share under Section 8.3 shall be
[****], and thereafter the Revenue Share under Section 8.3 shall be [****]. For
the avoidance of doubt, RedHill shall not be responsible financially or
otherwise for any fees and/or payment obligations due to any Regulatory
Authority, except under the scenario just described and in the event the Product
is marketed by RedHill or one of its Affiliates unless otherwise mutually agreed
and IntelGenx shall not be responsible financially or otherwise for any fees
and/or payment obligations due to any Regulatory Authority unless otherwise
mutually agreed by the parties. Notwithstanding the foregoing, in the event that
RedHill itself becomes financially responsible for the PDUFA Fee as specified
above, and informs IntelGenx, with such notice to be written and provided to
IntelGenx by the latter of the PDUFA Deadline or immediately, following a
successful completion of the NDA-enabling pivotal study (including full
post-study analysis clearly confirming that the study’s endpoints have been
met), that it does not intend to pay the PDUFA Fee, IntelGenx may elect, for a
period of 60 days starting on the date of such notice, to bear the burden of the
PDUFA Fee by itself, in which case the Revenue Shares under Section 8.3 shall be
[****] IntelGenx and [****] RedHill.

10

--------------------------------------------------------------------------------

4.4                Expenses Exceeding R&D Budget. Any expenses exceeding the
agreed R&D Budget by less than 10% must be authorized in advance and in writing
by the Steering Committee. In the event of a deadlock at the Steering Committee
on such matter, same shall be addressed as set forth in Section 5.6 below. In
the event that the Parties foresee expenses exceeding the agreed R&D Budget by
more than 10% (separately in respect of the internal and external costs), the
Parties will discuss in good faith the necessary next steps that will be
required and which each agrees to take in order to advance the development of
the Product under these new circumstances. In the event that the Parties fail to
reach an agreement in respect of such next steps within 21 days of first
discussing same, the matter shall be resolved in accordance with the arbitration
mechanism set forth in Section 17.3 below.

11

--------------------------------------------------------------------------------

4.5                Deductions. Any and all third party (government and/or other)
financing, credits, rebates, reimbursements and the like received in respect of
the development of the Product as of the Effective Date shall be proportionally
deducted, on a pro-rata basis, from the Parties’ respective undertakings toward
the internal (IntelGenx) and external (RedHill) costs of the R&D Program as set
forth in the R&D Budget. For the avoidance of doubt, any and all discounts or
other price reductions for the development of the Product, shall be fully
reflected as such by reducing RedHill’s commitment to pay such external
development costs.

4.6                Third Party Obligations. All royalty and other payment
obligations existing under any agreement entered into by either Party with the
approval of the Steering Committee or any other obligation undertaken by either
Party with the approval of the Steering Committee, required to be paid to third
parties in respect of the Commercialization of the Product shall be shared
equally by the Parties. In addition, if additional license(s) to intellectual
property (irrespective of whether such is the intellectual property covered
herein or any other intellectual property) are necessary to enable the Parties
to exercise the License, and the receipt of or license to use such additional
intellectual property requires payment of royalties, settlement payments, awards
or any other payments made to and taken by any third party on account of the use
of such third party’s intellectual property shall be shared equally by the
Parties.

4.8                Manufacturing Royalties. Any manufacturing royalties
negotiated with and paid to either of the Parties by the contract manufacturer
shall be shared equally by the Parties.

4.9                Ownership of Regulatory Application. If either IntelGenx or
RedHill pay the PDUFA Fee as outlined in Section 4.3, the party paying the fees
will file the application and act as the applicant during the regulatory review
process. However, the NDA will be jointly owned by both IntelGenx and RedHill.
For the avoidance of doubt, all aspects relating to any regulatory filing shall
be controlled by the Steering Committee.

12

--------------------------------------------------------------------------------


5. DECISION MAKING AND STEERING COMMITTEE

5.1                Within thirty (30) days following the Effective Date, the
Parties shall establish a joint (50/50) steering committee (“Steering
Committee”) comprising not less than four (4) members and no more than 6 members
(excluding observers who are non-members), with at least two (2) being appointed
and replaced by IntelGenx, of which one shall be the IntelGenx Project Leader,
and at least two (2) being appointed and replaced by RedHill, of which one shall
be the RedHill Project Leader. All such representatives shall be individuals of
suitable authority and seniority with significant and relevant experience and
expertise. Any appointment or replacement shall be notified to the other Party
in writing.

5.2                The Steering Committee shall oversee the overall execution of
the objectives of the development of the Product. In particular, the Steering
Committee shall (i) monitor the progress of the R&D Program against the
timeframe and budgets and any amendments agreed between the Parties, (ii) report
on delays in the conduct of the R&D Program which would materially affect
IntelGenx’ ability to successfully complete the R&D Program within the timeframe
or budgets and (iii) determine whether corrective action is required. All
aspects of the Steering Committee including but not limited to Steering
Committee decisions shall be consistent with terms provided in any [****]
Agreement.

5.3                The Project Leaders shall facilitate the flow of information
and otherwise promote communications and collaboration within and among the
Parties, the Steering Committee, and any other sub-committees or teams that the
Steering Committee may appoint or constitute.

5.4                The Steering Committee shall meet at least monthly on the
phone or in person at the offices of IntelGenx. Meetings shall be chaired
alternatively by the IntelGenx Project Leader and the RedHill Project Leader.
Each Party shall only be responsible for its own costs related to the Steering
Committee and meetings. The Project Leader conducting the meeting also will be
responsible for taking and distributing the minutes. At and between meetings of
the Steering Committee, each Party shall keep the other fully and regularly
informed as to its progress with its respective tasks and obligations under the
Agreement.

13

--------------------------------------------------------------------------------

5.5                At each Steering Committee meeting, at least one (1) member
appointed by each Party present in person or by telephone shall constitute a
quorum. Each Party shall have equal voting power, whether represented by one or
two committee members, on all matters before the Steering Committee.

5.6                Decision Making. The Parties hereto shall jointly take all
key decisions regarding the development and Commercialization of the Product,
subject to the following:

5.6.1                IntelGenx shall bear primary responsibility for the
development of the Product and shall have a deciding vote on the Steering
Committee (detailed below) in respect of development, regulatory and
manufacturing decisions regarding the Product development, provided the decision
does not deviate from the R&D Budget and is reasonable in accordance with
industry standards.

5.6.2             RedHill shall bear primary responsibility for the licensing,
Commercialization and partnering of the Product and shall have a deciding vote
on the Steering Committee in respect of partnering/licensing/Commercialization
decisions relating to the Product.

5.6.3             Notwithstanding the foregoing, or any text or content to the
contrary provided for herein, during the period of nine (9) months following the
Effective Date, IntelGenx shall have a deciding vote on the Steering Committee
in respect of partnering/licensing/Commercialization decisions relating to a
[****] Agreement and in the event a [****] Agreement is entered into during such
nine (9) month period, IntelGenx shall bear primary responsibility for the
licensing, Commercialization and partnering of the Product and shall have a
deciding vote on the Steering Committee in respect of
partnering/licensing/Commercialization decisions relating to the Product.

5.7                The Parties shall undertake their respective obligations
under the R&D Program on a collaborative basis. In case the Steering Committee
cannot reach an agreement on a professional matter related to the development of
the Product, the matter may be submitted by either Party to a third party expert
for an additional expert opinion. In any event, IntelGenx shall have the
deciding vote on matters pertaining to development, regulatory and manufacturing
decisions and RedHill shall have the deciding vote on matters pertaining to
partnering/licensing/Commercialization decisions, all as described in Section
5.6 above.

14

--------------------------------------------------------------------------------

5.8                The Steering Committee shall, among its other authorities,
have the authority to establish and appoint sub-committees as the Steering
Committee deems necessary. All decisions of a subcommittee are subject to
approval by the Steering Committee. The Steering Committee may prescribe rules
of procedure for the foregoing subcommittees. In the event that any such other
subcommittees fail to reach agreement on an issue within its respective area of
oversight, the matter shall be referred to the Steering Committee.

5.9                Unless otherwise expressly stated, nothing contained in this
Agreement may be deemed to make any member of the Steering Committee a partner,
agent or legal representative of the other, or to create any fiduciary
relationship for any purpose whatsoever. No member of the Steering Committee
shall have any authority to act for, or to assume any obligation or
responsibility on behalf of, any other member of the Steering Committee, or the
other Party.

6. DILIGENCE

6.1                IntelGenx will make a good faith, continuous and diligent
effort to allocate all appropriate resources to prepare, initiate and complete
the clinical development of the Product and file an application for regulatory
marketing approval in the United States in accordance with industry standards,
and within the R&D Budget and the timeframe agreed for the R&D Program.

15

--------------------------------------------------------------------------------


7. REPORTS

7.1                IntelGenx shall keep RedHill informed with respect to
activities and progress regarding the development, Marketing Approval and other
approvals of Product.

7.2                RedHill agrees as follows:

7.2.1            Commercialization Reports. Within 30 days following the close
of each calendar quarter following the Effective Date, RedHill will provide
IntelGenx with a quarterly report with respect to activities and progress
regarding the Commercialization, sublicensing, and government approvals of
Product.

7.2.2            First Commercial Sale Report. To report to IntelGenx the date
of the first commercial sale of the Product, together with the name of the
country in which such first commercial sale occurred

7.2.3            Revenue Reports. To deliver to IntelGenx a revenue report with
respect to each calendar quarter within thirty (30) days of the expiration of
such calendar quarter, detailing in a manner to be mutually agreed the
following: the amount of Net Sales and Sublicense Sales Royalties received from
Product, including the Recognized Deductions applicable in computing Net Sales
and the deductions applicable in computing Sublicense Sales Royalties, and the
total Royalties due based on Net Sales and Sublicense Sales Royalties. Within
seven (7) days following receipt of such revenue report, IntelGenx shall issue
an appropriate invoice to RedHill for payment of the amount due pursuant to such
revenue report. RedHill shall remit payment within ten (10) business days
following receipt of such invoice.

7.3                Any and all information, data or reports supplied by RedHill
pursuant to the provisions of this Section 7 shall be treated as RedHill's
Confidential Information.

7.4                If this Agreement is terminated for any reason, RedHill shall
deliver a final report and associated revenue sharing payment to IntelGenx
within sixty (60) days after such termination. Following termination, RedHill
shall have no further reporting obligations.

16

--------------------------------------------------------------------------------


8. FINANCIAL PROVISIONS

8.1                Up-Front Payment. RedHill will pay IntelGenx a non-refundable
one time up-front license fee in the amount of [****] within seven (7) days
following the Effective Date.

8.2                Milestone Payments. RedHill will pay to IntelGenx the
following non-refundable one-time milestone payments (such payments are due only
once for the Product and are not payable per indication or per jurisdiction).
Within thirty (30) days after first achievement of each of the applicable
milestones for the Product (and not, for the avoidance of doubt, in respect of
each indication of the Product to do so), as follows:

  Milestone      Payment   Successful completion of scale up, process [****]  
development, and production of pivotal batches, that is,     batches capable of
being used for clinical trials to     demonstrate the bioequivalence of the
Product to the     originator/reference product ([****]) to establish    
equivalence and/or efficacy and safety of the Product           Filing and
acceptance of an New Drug Application [****]   (NDA) by the US FDA          
Marketing Approval of the Product by the US FDA [****]

17

--------------------------------------------------------------------------------

Any R&D tax credits and all other tax or other credits that relate directly to
development or R & D activities of the Product in Canada or anywhere else in the
world (but not, for the avoidance of doubt, corporate tax credits) that are
actually received by IntelGenx as a direct or indirect result of the funds
provided or invested by RedHill, shall be deducted from the Milestone payments
required to be paid by RedHill to IntelGenx, or if no Milestone payment is due
and payable at such time, shall be transferred to RedHill within thirty (30)
days following IntelGenx’ actual receipt of such tax credit.

8.3                Revenue Sharing. RedHill will pay IntelGenx an amount equal
to (i) [****] of Net Sales if Product is marketed by RedHill or one of its
Affiliates or (ii) [****] of Sublicense Sales Royalties actually received by
RedHill if Product is marketed by Sublicensees; provided that the Revenue Share
as aforesaid shall be [****] if RedHill does not become directly responsible for
the Commercialization of the Product and pays the PDUFA Fee until such time as
RedHill has recovered such costs, pursuant to Section 4.3 above (“Revenue
Share”), in each case, after recovery by RedHill [****],.

8.4                Notwithstanding, the foregoing, up until the receipt by
RedHill of the first [****] of Sublicense Sales Royalties, the Revenue Share
percentage of Sublicense Sales Royalties to which IntelGenx shall be entitled
and which RedHill shall pay IntelGenx, shall be [****] of Sublicense Sales
Royalties actually received by RedHill (the “Initial Proceeds Split”) [****].
For the avoidance of any doubt, the Initial Proceeds Split will only apply once
for the Product, and not per indication, per territory or per Sublicensee.
Notwithstanding the foregoing, and any text or content to the contrary herein,
in the event that IntelGenx, pursuant to Section 4.3, becomes financially
responsible for the PDUFA Fee, RedHill will pay IntelGenx pursuant to Section
4.3 above, an amount equal to [****] of Sublicense Sales Royalties. [****]
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
in the event that IntelGenx and RedHill enter into a [****] Agreement the
following shall apply:

8.4.1                All financial commitments of RedHill including, but not
limited to, external development costs under Section 4.3 above and the final
milestone payment pursuant to Section 8.2 above, in which RedHill is obligated
to pay [****] upon marketing approval will be cancelled and RedHill shall have
no financial commitment whatsoever with respect to the project and/or the
Product. All other milestone payments payable by RedHill shall remain in effect.

18

--------------------------------------------------------------------------------

8.4.2                RedHill shall receive [****] of all [****].

8.4.3                Except as set forth in Section 8.4.2 above, revenue sharing
in respect of all [****] Proceeds shall be as follows:

(a) In the event the [****] Agreement is signed and becomes effective within
three (3) months following the Effective Date, revenue sharing as aforesaid
shall be [****]/[****] in favor of IntelGenx.

(b) In the event the [****] Agreement is signed and becomes effective between
three (3) and six (6) months following the Effective Date, revenue sharing as
aforesaid shall be [****]/[****] in favor of IntelGenx.

(c) In the event the [****] Agreement is signed and becomes effective after six
(6) months following the Effective Date, revenue sharing as aforesaid shall be
[****]/[****] in favor of IntelGenx.

(d) For the greater certainty, and solely for the purposes of determining the
revenue sharing percentages under this section, the date an Interim [****]
Agreement becomes effective shall be the date of the [****] Agreement

19

--------------------------------------------------------------------------------

8.4.4              The provisions of Sections 7.2, 7.3, 7.4, 8.5, 8.6, 8.7 and 9
shall apply, mutatis mutandis, to IntelGenx and it shall provide reports and
make payments in respect of [****] Proceeds in accordance therewith. IntelGenx
undertakes to use its best efforts to protect the vital interests of RedHill in
decisions relating to a [****] Agreement.

8.4.5              [****] Proceeds shall be paid to IntelGenx. Disbursements to
RedHill shall be due and payable to RedHill on a quarterly basis within fifteen
(15) days following the end of the calendar quarter.

8.5                Due Dates for Payment. All payments due pursuant to the
provisions of Section 8.3 above shall be due and payable to IntelGenx on a
calendar quarterly basis within fifteen (15) days following the submission of
the relevant quarterly revenue report but no earlier than ten (10) business days
following receipt of the relevant invoice from IntelGenx 8.6 Payment Method. Any
amounts due to IntelGenx under this Agreement will be paid in U.S. dollars, by
wire transfer in immediately available funds to an account designated in writing
at least fifteen (15) days in advance by IntelGenx.

8.7                Currency; Foreign Payments. If any currency conversion will
be required in connection with the calculation of any payment hereunder, such
conversion will be made by using the exchange rate for the purchase of U.S.
dollars as published in The Wall Street Journal, Eastern Edition, on the date of
the payment.

8.8                Invoice; Approvals. All payments to be made by RedHill to
IntelGenx hereunder shall be made against receipt of an appropriate invoice in
respect of the amount of such payment. In the event any payment may require
approval of any governmental authority, RedHill undertakes to promptly file for
approval and in the event that such approval is not received by the due date of
payment, RedHill undertakes to effectuate payment promptly following receipt of
the necessary approval.

8.9                Taxes. RedHill may deduct from amounts it is required to pay
IntelGenx pursuant to this Agreement an amount equal to that withheld for or due
on account of any taxes (including VAT to the extent applicable, but other than
taxes imposed on or measured by net income of RedHill) or similar governmental
charge imposed by any jurisdiction based on such payments to IntelGenx
(“Withholding Taxes”). RedHill will provide IntelGenx a certificate evidencing
payment of any Withholding Taxes.

20

--------------------------------------------------------------------------------

8.10                No Warranty.

8.10.1             For the avoidance of doubt, nothing contained in this
Agreement shall be construed as a warranty by RedHill that any Commercialization
to be carried out by it in connection with this Agreement will actually achieve
its aims or any other results and RedHill makes no warranties whatsoever as to
any results to be achieved in consequence of the carrying out of any such
Commercialization. Furthermore, RedHill makes no representation to the effect
that the Commercialization of the Product, or any part thereof, will succeed, or
that it shall be able to sell the Product in any quantity.

8.10.2             For the avoidance of doubt, nothing contained in this
Agreement shall be construed as a warranty by IntelGenx that any clinical trials
and/or any other activities required for an approval from any Regulatory
Authority to market and/or sell the Product to be carried out in connection with
this Agreement will actually achieve its aims or any other results and IntelGenx
makes no warranties whatsoever as to any results to be achieved in consequence
of the carrying out of any such activities. Furthermore, IntelGenx makes no
representation to the effect that any clinical trials and/or any other
activities required for an approval from any Regulatory Authority to market
and/or sell the Product, or any part thereof, will succeed, or that RedHill
shall be able to sell the Product in any quantity.

9. RECORD RETENTION AND AUDIT

9.1                Record Retention. RedHill will maintain (and will ensure that
its Affiliates maintain) complete and accurate books, records and accounts that
fairly reflect Net Sales and Sublicense Sales Royalties, in sufficient detail to
confirm the accuracy of any payments required hereunder, which books, records
and accounts will be retained for two (2) years after the end of the period to
which such books, records and accounts pertain.

21

--------------------------------------------------------------------------------

9.2                Audit. IntelGenx will have the right, at its own cost, to
have an independent certified public accounting firm of nationally recognized
standing, reasonably acceptable to RedHill and who agrees to be bound by a
customary undertaking of confidentiality (including an undertaking not to
disclose to IntelGenx any information other than the results of its audit), have
access during normal business hours, and upon reasonable prior written notice,
to RedHill’s records together with any disclosure necessary to explain the same
as may be reasonably necessary to verify the accuracy of Net Sales, Royalties
and Sublicense Sales Royalties, as applicable, for any fiscal year ending not
more than 24 months prior to the date of such request; provided, however, that
IntelGenx will not have the right to conduct more than one such audit in any
calendar year or more than one such audit covering any given time period. Any
such audit shall not unreasonably interfere with the business of RedHill and
shall be completed within a reasonable time. Any amounts determined pursuant to
any such audit to have been overpaid or underpaid shall promptly be refunded or
paid as applicable. In the event that any such audit reveals an underpayment to
IntelGenx of more than five percent (5%), RedHill shall reimburse IntelGenx for
the expense of such audit. Notwithstanding the foregoing, in the event that
RedHill disagrees with the conclusions of any such audit, the Parties shall
submit such dispute to arbitration in accordance with Section 17.3 and no
payment shall be made pursuant to this Section 9.2 pending the outcome of such
arbitration. As a condition to such audit, the independent public accountant
selected shall execute a written agreement, reasonably satisfactory in form and
substance to both Parties, to maintain in confidence all information obtained
during the course of any such audit except for disclosure as necessary for the
above purpose and all reasonable documents will be delivered to the auditor
under these confidential terms. Additionally no auditor may be employed on a
contingency basis..

22

--------------------------------------------------------------------------------

9.3                Confidentiality. IntelGenx will treat all information subject
to review under this Section 9 in accordance with the confidentiality provisions
of Section 13 below.

10. REPRESENTATIONS AND WARRANTIES

10.1                By Both Parties. Each Party hereby represents, warrants and
covenants to the other Party as of the Effective Date as follows:

10.1.1            Corporate Authority. Such Party (a) has the power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, and (b) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.

10.1.2            Consents and Approvals. Excluding any required regulatory
approvals from Regulatory Authorities, and subject to the approvals referenced
in Sections 8.8 and 8.9 above, such Party has obtained all necessary consents,
approvals and authorizations from any federal, state provincial, local or
foreign government or subdivision thereof, or any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to any federal, state, provincial, local or foreign
government with jurisdiction over the subject matter of the transactions and/or
activities contemplated by this Agreement (“Governmental Authority”) and other
parties required to be obtained by such Party in connection with the execution
and delivery of this Agreement and the performance of its obligations hereunder.

10.1.3            Conflicts. The execution and delivery of this Agreement and
the performance of such Party’s obligations hereunder, other than as described
in the [****] Agreement, (a) do not conflict with or violate any requirement of
applicable law or any provision of the articles of incorporation, bylaws or any
similar instrument of such Party, as applicable, in any material way, and (b) do
not conflict with, violate, or breach or constitute a default or require any
consent not already obtained under, any contractual obligation or court or
administrative order by which such Party is bound.

23

--------------------------------------------------------------------------------

10.2                By IntelGenx. IntelGenx hereby further represents, warrants,
and covenants to RedHill as of the Effective Date as follows:

10.2.1                IP Ownership. IntelGenx has the sole legal and/or
beneficial title to and ownership of the Patents and to the Licensed Know-How as
is necessary to grant the License to RedHill pursuant to this Agreement, and the
Patents and the Licensed Know-How are free and clear of any liens, encumbrances
or third party rights (including without limitation, the right to receive
royalties or other compensation). Furthermore, IntelGenx undertakes that to the
extent that RedHill, its Affiliates, or any Sublicensee requires a license under
any additional patents or related rights controlled by IntelGenx other than the
rights granted to IntelGenx as outlined in the agreement between [****]and
IntelGenx dated December 18, 2009 (“[****] Agreement”) in order to use, sell,
offer for sale or import Product, IntelGenx shall grant such a license to
RedHill, its Affiliates, and any Sublicensee on a non-exclusive royalty-free
basis.

10.2.2             No Conflicting Grants. IntelGenx has not and during the term
of this Agreement shall not, grant any rights to the Patents or the Licensed
Know-How that conflict with the rights granted to RedHill hereunder, and no
third party has any rights whatsoever (including the right to receive royalties
or any other compensation) under the Patents or the Licensed Know-How for the
Product.

10.2.3             Third Party Actions. The exercise of the License by RedHill
will not, to the best of IntelGenx’ knowledge, infringe upon the patent or other
intellectual property rights of any third party, and no actions, suits, claims,
disputes, or proceedings concerning the Patents, the Licensed Know-How or the
Product are currently pending or have been threatened, that could have an
adverse effect on the Product or could impair IntelGenx’ ability to perform its
obligations under this Agreement. Furthermore, there are no legal suits or
proceedings by a third party (including without limitation employees or former
employees of IntelGenx) contesting the ownership or validity of the Patents, the
Licensed Know-How or the Product or any part thereof, and if IntelGenx shall
become aware of any such third party, IntelGenx shall immediately notify RedHill
of such, and IntelGenx undertakes to effect any payments required (including the
payment of royalties or other compensation) to be made to such third party, and
to hold RedHill harmless from, and indemnify RedHill against, any such claims or
payments.

24

--------------------------------------------------------------------------------

10.2.4             Additional Licenses. To the best of IntelGenx’ knowledge and
other than as described in the [****] Agreement, no additional licenses to any
patents (including patents owned or controlled by third parties) or know how are
required to develop, manufacture, use or sell the Product.

11. LIMITATION OF LIABILITY.

Except in the case of willful or fraudulent misrepresentation under Section 10
and indemnification for payments to third parties under Section 15, in no event
shall either Party be liable to the other or any of its Affiliates for any
consequential, incidental, indirect, special, punitive or exemplary damages
(including, without limitation, lost profits, business or goodwill) suffered or
incurred by such other Party or its Affiliates, whether based upon a claim or
action of contract, warranty, negligence or tort, or otherwise, arising out of
this Agreement.

12. PATENTS

12.1                IP Ownership. All Product-related IP solely developed by
IntelGenx either prior to the Effective Date, or at any time after the Effective
Date, shall be owned by IntelGenx, and licensed to RedHill pursuant to the
License exclusivity granted herein. Any Product-related IP that is jointly
developed (including the use of any financing provided by RedHill) by the
Parties will be jointly owned by the Parties (the “Joint IP”) and IntelGenx’
portion of same shall be included in the License granted hereunder.
Notwithstanding the foregoing, each Party shall have the right to use such Joint
IP in respect of Product other than the Product, provided that such other
Product do not compete with the Product or with any other Product of the other
Party; and provided further that neither party shall grant any exclusive rights
to, or otherwise dispose of its portion of the Joint IP, without the prior
written consent of the other party; other than (i) an assignment or transfer in
connection with a merger of such Party or a sale of all or substantially all of
its assets or shares and (ii) RedHill’s right to sublicense its portion of the
Joint IP in the context of a sublicensing transaction under the License.

25

--------------------------------------------------------------------------------

12.2                Patent Prosecution And Maintenance

12.2.1            Prosecution. IntelGenx undertakes to prosecute and maintain
the Patents using counsel of its choice in the jurisdictions to the extent such
jurisdictions are decided after conferring with RedHill. IntelGenx will provide
RedHill with copies of all relevant documentation so that RedHill will be
informed of the continuing prosecution and may comment upon such documentation
sufficiently in advance of any initial deadline for filing a response, provided,
however, that if RedHill has not commented upon such documentation in a
reasonable time for IntelGenx to sufficiently consider RedHill’s comments prior
to a deadline with the relevant government patent office, or IntelGenx must act
to preserve the Patents, IntelGenx will be free to act without consideration of
RedHill’s comments, if any. RedHill shall have the right but not the obligation
to prosecute and maintain at RedHill’s discretion and expense the Patents in any
jurisdiction as aforesaid as to which IntelGenx decides not to prosecute and
maintain a Patent and IntelGenx undertakes to inform RedHill promptly, at least
30 days prior to expiry, if IntelGenx decides not to prosecute and maintain a
Patent in any jurisdiction in order for RedHill to take such action.

12.2.2            RedHill’s Requests. IntelGenx shall use reasonable efforts to
amend any Patent application to include claims or any other changes reasonably
requested by RedHill to protect the Product contemplated to be sold under this
Agreement. Moreover, IntelGenx will cooperate in the preparation, filing,
prosecution, and maintenance of the Patents, including (a) promptly executing
all papers and instruments and requiring employees to execute such papers and
instruments as reasonable and appropriate so as to enable RedHill to file,
prosecute, and maintain the Patents in any country; and (b) promptly informing
RedHill of matters that may affect the preparation, filing, prosecution, or
maintenance of any Patents.

26

--------------------------------------------------------------------------------

12.2.3            Patent Prosecution Costs. IntelGenx shall bear the costs of
preparing, filing, prosecuting and maintaining all patent applications
contemplated by Section 12.2.1, provided, however that RedHill shall pay all
costs and expenses incurred in making amendments or changes required by RedHill,
provided such amendments or changes have been expressly and specifically
requested from IntelGenx in advance and in writing by RedHill and provided all
such costs and expenses have been pre-approved in writing by RedHill. Costs
associated with Joint IP patent applications shall be shared equally.

12.2.4            Co-operation. The Parties will provide reasonable assistance
to each other, including providing access to relevant documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the prosecuting and
maintaining Party to prosecute and maintain the relevant Patent.

12.3               Patent Enforcement

12.3.1           Infringement Notice. If IntelGenx or RedHill determines that
any Patent is being infringed by a third party’s activities and that such
infringement could affect the exercise of the License under this Agreement, it
will promptly notify the other Party in writing. In addition, if IntelGenx or
RedHill determines that any Licensed Know-How is being misappropriated by a
third party’s activities and that such misappropriation could affect the
exercise of the License under this Agreement, it will promptly notify the other
Party in writing.

12.3.2            RedHill will have the sole, exclusive and first right but not
the obligation to remove such infringement and/or misappropriation and to
control all litigation to remove such infringement and/or misappropriation
relating to the Product in the Field of Use, all as RedHill shall deem
appropriate in its sole discretion. IntelGenx shall provide notice to RedHill of
its decision to co-defend (i.e., equally share the costs resulting from the
action) within sixty (60) calendar days from the date the relevant Proceeding
(as hereinafter defined) becomes known to IntelGenx. In the event RedHill does,
at its discretion, undertake any infringement or misappropriation action and
IntelGenx does not co-defend, RedHill will provide IntelGenx with copies of all
relevant documentation so that IntelGenx will be informed of the continuing
action and may comment upon such documentation sufficiently in advance of any
initial deadline for filing a response, provided, however, that if IntelGenx has
not commented upon such documentation in a reasonable time for RedHill to
sufficiently consider IntelGenx’ comments prior to a deadline, or RedHill must
act to preserve the action, RedHill will be free to act without consideration of
IntelGenx’ comments, if any. Notwithstanding the foregoing, and/or any language
to the contrary, RedHill shall not be permitted to settle any threatened,
pending or completed action, suit, arbitration, or other alternate dispute
resolution mechanism, or investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil, administrative,
investigative or criminal including, without limitation, any appeal therefrom
(collectively, “Proceeding”), or any claim, issue or matter therein, on behalf
of IntelGenx, without the prior written consent of IntelGenx, such consent not
to be unreasonably withheld, delayed or conditioned 12.3.3 RedHill agrees to
inform IntelGenx promptly if RedHill decides not to take infringement or
misappropriation action or not to continue such action due to IntelGenx’ refusal
to consent to a proposed settlement in order for IntelGenx to assume
responsibility of infringement or misappropriation action to be taken as per
IntelGenx’ discretion.

27

--------------------------------------------------------------------------------

In the event IntelGenx does, at its discretion, undertake any infringement or
misappropriation action, IntelGenx will provide RedHill with copies of all
relevant documentation so that RedHill will be informed of the continuing action
and may comment upon such documentation sufficiently in advance of any initial
deadline for filing a response, provided, however, that if RedHill has not
commented upon such documentation in a reasonable time for IntelGenx to
sufficiently consider RedHill’s comments prior to a deadline, or IntelGenx must
act to preserve the action, IntelGenx will be free to act without consideration
of RedHill’s comments, if any.

12.3.4            Co-operation. The Parties will provide reasonable assistance
to each other, including providing access to relevant documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the prosecuting Party to
maintain the action.

28

--------------------------------------------------------------------------------

12.3.5            Recovery. Any amounts recovered in connection with or as a
result of any action contemplated by Sections 12.3.2 and 12.3.3, whether by
settlement or judgment, will be used to reimburse the Parties for their
reasonable costs and expenses in making such recovery (which amounts will be
allocated pro rata if insufficient to cover the totality of such expenses), and
any remainder received by RedHill will be treated as Sublicense Sales Royalties
and payments will be due in respect of same pursuant to this Agreement.

12.4                              Patent Infringement

12.4.1             License. In the event that RedHill determines that the
manufacturing, use or Commercialization of the Product or any other action
authorized under the License or any part thereof, is such that it is
commercially reasonable to seek a license to the intellectual property rights of
any third party, RedHill shall, upon approval of the Steering Committee, be
entitled to enter into negotiations with such third party in order to reach an
agreement according to which RedHill shall obtain a license or other applicable
right or a waiver from such party with respect to such intellectual property
rights. In such event RedHill shall be entitled to deduct all the payments made
to such third party from Net Sales and/or Sublicense Sale Royalties.

12.4.2             Claim - Rights and Procedures. In the event that either
IntelGenx or RedHill, become aware of any allegation or are sued by a third
party that the development or Commercialization of the Product infringes upon
any intellectual property rights of such third party (an “Infringement
Allegation”), notice of an Infringement Allegation shall promptly be given to
the other Party. In the event that IntelGenx is sued independently of RedHill,
RedHill shall provide notice to IntelGenx of its decision to co-defend (i.e.,
equally share the costs resulting from the action) within sixty (60) calendar
days from the date the relevant suit becomes known to RedHill. Provided that an
Infringement Allegation is not the result of a breach of warranty or
representation by IntelGenx, which shall be addressed as provided in Section
15.2 [Indemnification], any damages, losses and royalties or other amounts
awarded to the counterparty or paid in settlement and/or incurred in connection
with an Infringement Allegation shall be shared equally by the Parties.

12.4.3             In the event of an Infringement Allegation wherein IntelGenx
is sued independently of RedHill, IntelGenx shall, at its sole discretion, have
the first right to defend any such Infringement Allegation(s) using counsel of
its choice. RedHill shall have the right but not the obligation to join
IntelGenx in the suit as may be necessary or advisable, and RedHill will make
available its employees and relevant records to assist in and to provide
evidence for such suit. Should RedHill decide to join IntelGenx, all expenses,
fees (including reasonable legal fees and expenses), damages, losses and
royalties or other amounts paid in settlement and/or incurred in connection with
the defense of any Infringement Allegation shall be shared equally by the
Parties. In the event that IntelGenx is solely financially responsible for any
Proceeding other than the defense of any Infringement Allegation, all royalties
and/or other amounts paid in settlement, and/or recovered in connection with
such shall be the sole benefit and/or responsibility of IntelGenx.

29

--------------------------------------------------------------------------------

12.4.4            Neither Party shall, without the consent of the other Party,
enter into any settlement or compromise or consent to any judgment in respect of
any claim and/or Proceeding related to rights licensed to RedHill under this
Agreement, unless such settlement, compromise or consent includes an
unconditional release of the other Party from all liability arising out of the
claim, if any, and does not otherwise limit or impair the other Party’s rights.

13. CONFIDENTIALITY

13.1                Disclosure and Use Restriction. The Parties agree that
during the Term of this Agreement and thereafter, each Party will keep
completely confidential and will not publish, submit for publication or
otherwise disclose, and will not use for any purpose except for the purposes
contemplated by this Agreement, any Confidential Information (as such term is
defined below) received from the other Party.

30

--------------------------------------------------------------------------------

13.2                Confidential Information. “Confidential Information” shall
mean all information and know-how and any tangible embodiments thereof provided
by or on behalf of one Party to the other Party either in connection with the
discussions and negotiations pertaining to this Agreement or in the course of
performing this Agreement, which may include data; knowledge; practices;
processes; ideas; research plans; engineering designs and drawings; research
data; manufacturing processes and techniques; scientific, manufacturing,
marketing and business plans; and financial and personnel matters relating to
the disclosing Party or to its present or future Product, sales, suppliers,
customers, employees, investors or business. Notwithstanding the foregoing,
information or know-how of a Party shall not be deemed Confidential Information
of such Party for purposes of this Agreement if such information or know-how:

(i) was already known to the receiving Party, other than under an obligation of
confidentiality or non-use, at the time of disclosure to such receiving Party;

(ii) was generally available or known to parties reasonably skilled in the field
to which such information or know-how pertains, or was otherwise part of the
public domain, at the time of its disclosure to such receiving Party;

(iii) became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such receiving Party through no
fault of the receiving Party;

(iv) was disclosed to such receiving Party, other than under an obligation of
confidentiality or non-use, by a third party who had no obligation to the
disclosing Party not to disclose such information or know-how to others; or

(v) was independently discovered or developed by such receiving Party, as
evidenced by their written records, without the use of Confidential Information
belonging to the disclosing Party and prior to any subsequent disclosure by the
receiving Party.

31

--------------------------------------------------------------------------------

All Licensed Know-How shall be deemed to be Confidential Information of
IntelGenx; provided that RedHill shall be entitled to disclose and use any
Licensed Know-How in the exercise of its rights under this Agreement.

13.3                Authorized Disclosure. Notwithstanding the provisions of
Section 13.1 above, a Party shall be entitled to disclose the Confidential
Information of the other Party hereto to the extent that such disclosure is:

(i) made in response to a valid order of a court of competent jurisdiction;
provided, however, that such Party will first (to the extent practicably
possible) have given notice to such other Party and given such other Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

(ii) otherwise required by law; provided, however, that the disclosing Party
will provide such other Party with notice of such disclosure in advance thereof
to the extent practicably possible and to the extent permitted, will redact from
such disclosure the other party’s Confidential Information or designate the same
as trade secret;

(iii) made by such Party to any Regulatory Authority or Governmental Authority
as necessary for the development or Commercialization of a Product, including
the Product, in a country, as required in connection with any filing,
application or request for Regulatory Approval or as required by applicable
securities laws and regulations, subject to the limitations in Section 13.3(ii);

32

--------------------------------------------------------------------------------

(iv) made by such Party in connection with the performance of this Agreement, to
Sublicensees, Affiliates, directors, officers, employees, consultants,
representatives or agents, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Agreement;

(v) made by such Party in the course of submitting financial accounts to
relevant authorities as per local statutory requirements or to existing or
potential acquirers; existing or potential collaborators; investment bankers;
existing or potential investors, merger candidates, partners, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing; or, bona fide strategic potential partners; each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Agreement; or

(vi) a general description of the Product made by a Party to its shareholders
and to potential investors with the aim of securing the financing needed to
continue the development of the Product.

14. PRESS RELEASES

Press releases or other similar public communication by either Party relating to
the terms of this Agreement (but not, for the avoidance of doubt, unless
reference is made to the other Party or the terms of this Agreement, with
respect to activities in exercise of its rights under this Agreement) will be
approved in advance by the other Party, which approval will not be unreasonably
withheld or delayed. Notwithstanding the foregoing, those communications
required by applicable law, regulation or securities exchange rule (including,
but not limited to, a public offering prospectus), disclosures of information
for which consent has previously been obtained, and information of a similar
nature to that which has been previously disclosed publicly with respect to this
Agreement, will not require advance approval, but will be provided to the other
Party as soon as practicable after the release or communication thereof. For the
avoidance of doubt, the Parties may issue press releases regarding the fact that
this Agreement has been signed and the nature of the agreement so long as they
do not describe the specific provisions hereof without approval from the other
party.

33    

--------------------------------------------------------------------------------

    15. INDEMNIFICATION

15.1                Indemnification of IntelGenx. RedHill will defend and hold
IntelGenx and its directors, officers, employees and agents (“IntelGenx
Parties”) harmless, from and against any and all liability, suits,
investigations, claims or demands by a third party to the extent arising from or
occurring as a result of or in connection with (a) the negligence or willful
misconduct on the part of RedHill in performing any activity contemplated by
this Agreement or (b) a breach by RedHill of any representations, warranties, or
covenants set forth in this Agreement; except to the extent arising from the (i)
negligence or willful misconduct on the part of an IntelGenx Party; or (ii)
breach by IntelGenx of any representations, warranties or covenants set forth in
this Agreement.

15.2                Indemnification of RedHill. IntelGenx will defend and hold
RedHill, its Affiliates, and their respective directors, officers, employees and
agents (“RedHill Parties”), harmless, from and against any and all liability,
suits, investigations, claims or demands by a third party to the extent arising
from or occurring as a result of or in connection with (a) negligence or willful
misconduct on the part of IntelGenx or (b) breach by IntelGenx of any
representations, warranties, or covenants set forth in this Agreement, except to
the extent the liability or loss arises from or occurs as a result of or in
connection with (i) negligence or willful misconduct on the part of a RedHill
Party; or (ii) breach by RedHill of any representations, warranties, or
covenants set forth in this Agreement.

IntelGenx shall further be responsible for and shall indemnify and hold RedHill
harmless in respect of:

15.2.1              All royalty and other payments required to be paid to other
third parties in respect of the Product as a result of a claim by any of
IntelGenx’ existing or former employees, consultants or shareholders, or any
person named in IntelGenx’ patents or patent applications, or any person
claiming it should have been named as an inventor in such patent applications.

34

--------------------------------------------------------------------------------

15.3                Conditions to Indemnity. Each Party’s agreement to indemnify
and hold the other harmless is conditioned upon the indemnified Party (i)
providing written notice to the indemnifying Party of any claim, demand or
action arising out of the indemnified activities within thirty (30) days after
the indemnified Party has knowledge of such claim, demand or action, (ii)
permitting the indemnifying Party to assume full responsibility to investigate,
prepare for and defend against any such claim or demand, (iii) assisting the
indemnifying Party, at the indemnifying Party’s expense, in the investigation
of, preparation of and defense of any such claim or demand; and (iv) the
indemnifying Party not compromising or settling such claim or demand without the
indemnified Party’s prior written consent, unless such settlement includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified Party a complete release from all liability in respect of such claim
or litigation; provided that, if the Party entitled to indemnification fails to
promptly notify the indemnifying Party pursuant to the foregoing clause (i), the
indemnifying Party shall only be relieved of its indemnification obligation to
the extent it is prejudiced by such failure and provided further that the
indemnified Party is not obligated to notify the indemnifying Party of claims,
demands and/or actions made directly against the indemnifying Party only.
Notwithstanding the foregoing, if in the reasonable judgment of the indemnified
Party, such suit or claim involves an issue or matter which could have a
materially adverse affect on the business, operations or assets of the
indemnified Party, the indemnified Party may waive its rights to indemnity under
this Agreement and control the defense or settlement thereof, but in no event
shall any such waiver be construed as a waiver of any indemnification rights
such indemnified Party may have at law or in equity.

16. TERM AND TERMINATION

 16.1                Term. Unless earlier terminated in accordance with the
provisions of this Article 16, the term of this Agreement (the “Term”) commences
upon the Effective Date and will continue until terminated in accordance with
the terms hereof.

35

--------------------------------------------------------------------------------

16.2                Termination.

16.2.1            Termination for Breach. Failure by a Party to comply with any
of its material obligations contained herein will entitle the Party not in
default to give to the defaulting Party notice specifying the nature of the
material breach, requiring the defaulting Party to make good or otherwise cure
such material breach, providing specific actions that the defaulting Party could
take to cure such material breach, and stating its intention to invoke the
provisions of Section 16.2 if such material breach is not cured. If such
material breach is not cured within 90 days after the receipt of such notice
(or, if such material breach cannot be cured within such 90-day period, if the
defaulting Party does not commence actions to cure such material breach within
such period and thereafter diligently continue such actions), the Party not in
default will be entitled, without limiting any of its other rights conferred on
it by this Agreement (except as expressly set forth herein), to terminate this
Agreement by providing written notice to the breaching Party.

Notwithstanding anything to the contrary herein, in the event of IntelGenx’
material breach of this Agreement, and without derogating from any of RedHill’s
other rights at law, RedHill shall have the right to continue all activities
under the License granted herein and to continue utilizing the Patents and the
Licensed Know-How for the exploitation of the License, with the right to
set-off, from any sums due to IntelGenx hereunder, amounts equivalent to any
damage caused to RedHill as a result of IntelGenx’ breach hereunder.

Notwithstanding anything to the contrary herein, in the event of termination of
the Agreement by IntelGenx as a result of RedHill’s material breach of this
Agreement, and without derogating from any of IntelGenx’ other rights at law,
IntelGenx shall have the right to continue any and/or all activities
contemplated in under and/or by this Agreement, terminate all rights granted to
RedHill, continue utilizing the Patents and the Know-How for the exploitation of
the Products, with the right to set-off, from any sums due to RedHill hereunder,
amounts equivalent to any damage caused to IntelGenx as a result of RedHill
breach hereunder.

36

--------------------------------------------------------------------------------

16.2.2           Voluntary Termination. RedHill may forthwith terminate this
Agreement upon the occurrence of any of the following events:

  (a) IntelGenx fails to perform any of its obligations hereunder or makes any
material misrepresentation in this Agreement, which, if capable of being cured,
has not been cured within 90 days after written notice by RedHill (in which
RedHill specifies the nature of such failure or misrepresentation);         (b)
IntelGenx enters into any compromise with creditors or a general agreement for
referral of payment with its creditor;         (c) IntelGenx makes or suffers to
be made any transfer to any person, trustee, receiver, liquidator, or referee
for the benefit of creditors;         (d) IntelGenx files a voluntary petition
in bankruptcy; and         (e) An involuntary petition in bankruptcy is filed
against IntelGenx and not dismissed within 60 days of filing.

16.2.3            Termination for Convenience. RedHill shall be entitled, in its
sole discretion, to terminate this Agreement at any time on thirty (30) days
written notice to IntelGenx, without the need to pay IntelGenx any compensation
in respect of such termination, in which case the License granted under this
Agreement shall immediately terminate and, except as permitted in Section
16.3.1, RedHill will immediately cease any and all development and other
activities regarding the Product. IntelGenx shall have no right to terminate
this Agreement other than for cause in accordance with the provisions of Section
16.2.1 above or in accordance with Section 16.2.4 below. Payment obligations by
RedHill under this Agreement incurred or accrued prior to the termination would
remain in effect until completed.

16.2.4            IntelGenx shall in furtherance of and in addition to the
provisions of Section 16.2.1 above, be entitled, in its sole discretion, to
terminate this Agreement upon the occurrence of any of the following events:

  (a) RedHill fails to perform any of its obligations hereunder or makes any
material misrepresentation in this Agreement, which has not been cured within 90
days after written notice by IntelGenx (in which IntelGenx specifies the nature
of such failure or misrepresentation);

37

--------------------------------------------------------------------------------


  (b) RedHill enters into any compromise with creditors or a general agreement
for referral of payment with its creditor;         (c) RedHill makes or suffers
to be made any transfer to any person, trustee, receiver, liquidator, or referee
for the benefit of creditors;         (d) RedHill files a voluntary petition in
bankruptcy; and         (e) An involuntary petition in bankruptcy is filed
against RedHill and not dismissed within 60 days of filing.


  16.3 Consequences of Termination

16.3.1            License. Upon early termination of this Agreement, all rights
granted to RedHill under Section 2.1 will, subject to the second paragraph of
Section 16.2.1, terminate; provided that RedHill shall have a period of 180 days
after the date of termination to sell-off all previously made Product, subject
to Royalties and Sublicense Sale Royalties on such sales being duly paid to
IntelGenx. Upon termination of this Agreement all sublicenses granted by RedHill
shall, at IntelGenx’ sole discretion, either terminate or, unless termination is
due to breach by IntelGenx or pursuant to Section 16.2.2, be automatically
transferred to IntelGenx upon written request from IntelGenx if permitted under
the terms of the sublicense. For the greater certainty, any agreement with a
Sublincensee shall be consistent with this Agreement.

16.3.2           Continuation following IntelGenx’ Bankruptcy. The Parties agree
that in the event that IntelGenx makes a filing under bankruptcy or similar laws
in any jurisdiction, RedHill shall have the protection afforded to the licensee
under the United States Bankruptcy Code, including but not limited to, the
protections set forth in 11 U.S.C §365(n) or its equivalent in any other
jurisdiction which allows the licensee, upon rejection of the license agreement
by the debtor-licensor or its representative, the option to either retain the
licensee’s rights in the intellectual property under the existing contract while
continuing to pay royalties, or to treat the executory contract as terminated.

16.3.3           Return of Information and Materials. Upon early termination of
this Agreement, each Party will return to the other all Confidential Information
of the other Party (except one copy of which may be retained for archival and
compliance purposes), RedHill will return to IntelGenx or its designee all
Licensed Know-How and any other tangible materials received by RedHill under
this Agreement and RedHill will further waive and actively deregister or assign
as requested by IntelGenx, all Patent right registrations made hereunder.

38

--------------------------------------------------------------------------------

16.3.4           Accrued Rights. Termination or expiration of this Agreement for
any reason will be without prejudice to any rights or financial compensation
that will have accrued to the benefit of a Party prior to such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

16.3.5            Survival. Sections 9, 11, 13, 15, 16.3 and 17.3 of this
Agreement will survive expiration or termination of this Agreement for any
reason.

17. MISCELLANEOUS

17.1              Assignment. Without the prior written consent of the other
Party hereto, neither Party will sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that (i) either Party hereto may assign or transfer this Agreement or
any of its rights or obligations hereunder without the consent of the other
Party to any Affiliate, or to any third party successor in interest with which
it has merged or consolidated, or to which it has transferred all or substantial
part of its assets or stock to which this Agreement relates. Any purported
assignment or transfer in violation of this Section 17.1 will be void ab initio
and of no force or effect.

17.2               Severability. Should any term or provision of this Agreement
be or become invalid or unenforceable or should this Agreement contain an
omission, the validity or enforceability of the remaining terms or provisions
shall not be affected. In such case, subject to the next following sentence, the
Parties shall immediately commence to negotiate in good faith in order to
replace the invalid or unenforceable term or provision by such other valid or
enforceable term or provision which comes as close as possible to the original
intent and effect of the invalid or unenforceable term or provision, or
respectively, to fill the omission by inserting such term or provision which the
Parties would have reasonably agreed to, if they had considered the omission at
the date hereof. In the event that any term or provision as aforesaid is
invalid, void or unenforceable by reason of its scope, duration or area of
applicability or some similar limitation as aforesaid, then the court making
such determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision so that they shall be enforceable to the
maximum scope, duration, area or applicability permitted by applicable law which
shall not exceed those specified in this Agreement or to replace such term or
provision with a term or provision that comes closest to expressing the
intention of the invalid or unenforceable term or provision

17.3               Governing Law. This Agreement shall be governed by and
construed in accordance with English law, without reference to any rules of
conflicts of laws. Except as expressly otherwise provided in this Agreement, the
courts of London, England shall have exclusive jurisdiction of any dispute
arising out of or relating to the interpretation of any provisions of this
Agreement, or the failure of any Party to perform or comply with any obligations
or conditions applicable to such Party pursuant to this Agreement; provided that
disputes as expressly set forth in Sections 4.4 and 5.7 above shall be settled
by arbitration in accordance with the terms set forth hereunder.

39

--------------------------------------------------------------------------------

The place of arbitration of any dispute shall be London, England. The arbitrator
shall be a person mutually agreed upon by both Parties and with relevant
experience in the pharmaceutical industry. In the absence of agreement as to the
identity of the arbitrator within 7 days, each Party shall propose the other a
candidate to serve as an arbitrator and the other Party shall have to agree or
reject and if rejected, provide detailed explanation for such rejection. This
mechanism shall be repeated 3 times but not longer than 45 days. If upon the
expiry of 45 days, the Parties have still not agreed on a certain arbitrator,
then the arbitrator shall be appointed by the Chairman of the English Bar
Association, provided that, with respect to scientific or regulatory disputes
based on “deadlock” within the Steering Committee, the appointed arbitrator must
have relevant experience in the pharmaceutical industry. Any award rendered by
the arbitrator shall be final and binding upon the Parties. Notwithstanding, if
a Party shall be in the opinion that certain resolution of the arbitrator might
have adverse effects on patients then such party shall be entitled to apply to
the authorities to receive their opinion on such matter. The arbitrator shall be
bound by the substantive law of England and be liable to give written grounds
for its decision. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrator shall be equally shared between the Parties, unless the arbitrator
assesses as part of their award all or any part of the arbitration expenses of a
Party (including reasonable attorneys’ fees) against the other Party.

40

--------------------------------------------------------------------------------

This Section 17.3 shall not prohibit a Party from seeking injunctive relief from
a court of competent jurisdiction in the event of a breach or prospective breach
of this Agreement by the other Party, which would cause irreparable harm to the
first Party.

The execution of this Agreement shall constitute the execution of an arbitration
deed.

17.4                Notices. All notices or other communications that are
required or permitted hereunder will be in writing and delivered personally with
acknowledgement of receipt, sent by electronic mail (provided receipt is
acknowledged), facsimile (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier as provided herein), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

41

--------------------------------------------------------------------------------


  If to IntelGenx, to:           IntelGenx Corp.     6425 Abrams     Ville
St-Laurent (Quebec) H4S 1X9     Canada     Fax: +1 514-331-0436               If
to RedHill, to:           RedHill Biopharma Ltd.     42 Givati St.     Ramat Gan
52232     Israel     Fax: +972 (3) 725 5723

or to such other address as the Party to who notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the business day (on the receiving end) after
dispatch, if sent by nationally-recognized overnight courier (third business day
if sent internationally), (iii) on the third business day following the date of
mailing, if sent by mail (fifth business day if sent internationally) and (iv)
on the first business day (on the receiving end) after being sent by facsimile
or by if sent by electronic mail followed by facsimile. It is understood and
agreed that this Section 17.4 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their duties, in due
course, under the terms of this Agreement.

17.5                Entire Agreement; Modifications. This Agreement sets forth
and constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto,
including the term sheet executed between the Parties dated April 19, 2010, are
superseded hereby,. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment, modification, release or discharge will be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

42

--------------------------------------------------------------------------------

17.6                Relationship of the Parties. It is expressly agreed that the
Parties will be independent contractors of one another and that the relationship
between the Parties will not constitute a partnership, joint venture or agency.

17.7                Waiver. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. Any such
waiver will not be deemed a waiver of any other right or breach hereunder.

17.8                Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

17.9                No Third Party Beneficiaries. The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns,
and they will not be construed as conferring any rights on any other parties.

17.10                Further Assurances. Each Party will duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such assignments, agreements, documents and instruments, as may be necessary
to carry out the provisions and purposes of this Agreement.

17.11                Force Majeure. Neither party shall be responsible to the
other for failure or delay in performing any of its obligations under this
Agreement or for other non-performance hereof but only to the extent that such
delay or non-performance is occasioned by a cause beyond the reasonable control
and without fault or negligence of such party, including, but not limited to
earthquake, fire, flood, explosion, discontinuity in the supply of power, court
order or governmental interference, act of God, strike or other labor trouble,
act of war or terrorism and provided that such party will inform the other party
as soon as is reasonably practicable and that it will entirely perform its
obligations immediately after the relevant cause has ceased its effect. If any
such force majeure event continues for a continuous period of 12 months, the
Party whose performance is not prevented by such event may terminate this
Agreement with immediate effect by providing the other Party with written
notice.

43

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

IntelGenx Corp. RedHill Biopharma Ltd. Signature: _______________________
Signature:     _______________________ Name:        _______________________
Name: Dror Ben-Asher Title:          _______________________ Title: CEO

IntelGenx Technologies Corp (“Parent Guarantor”), hereby guarantees, absolutely
and unconditionally, the timely and complete performance by IntelGenx Corp. of
the obligations of IntelGenx Corp., and the payment by IntelGenx Corp. of the
amounts required to be paid by IntelGenx Corp., in each case as provided for in
this Agreement and hereby agrees to pay any and all reasonable expenses
(including reasonable attorneys' fees and disbursements) which may be paid or
incurred by RedHill Biopharma Ltd. in enforcing any rights with respect to, or
collecting against, Parent Guarantor or IntelGenx Corp. Parent Guarantor agrees
that this constitutes a guarantee of payment and not of collection, and RedHill
Biopharma Ltd. shall not be obligated to initiate, pursue or exhaust any form of
recourse or obtain any judgment against IntelGenx Corp or others or to realize
upon or exhaust any collateral security held by or available to RedHill
Biopharma Ltd. before being entitled to payment from Parent Guarantor. The
liability of Parent Guarantor shall not be limited, diminished or affected by
(i) any failure by RedHill Biopharma Ltd. to file or enforce any claim against
IntelGenx Corp or others (in administration, bankruptcy or otherwise), or (ii)
any other circumstance which might otherwise constitute a legal or equitable
discharge of a guarantor. Parent Guarantor waives diligence, presentment,
protest, notice of dishonor or protest or default, demand for payment upon
IntelGenx Corp or the undersigned, notice of acceptance, and all other notices
and demands whatsoever. The guarantee set forth herein is a continuing
guarantee, and it will not be discharged until, and will remain in full force
and effect until, performance or payment in full of all actions and other
obligations of IntelGenx Corp provided in this Agreement or, if earlier,
termination of this Agreement in accordance with its terms. Notwithstanding the
foregoing, IntelGenx Technologies Corp. shall only act as guarantor for
IntelGenx Corp. in the event that RedHill completes and prevails in the
arbitration procedure set forth in Section 17.3.

IntelGenx Technologies Corp.  

Signature: Name: Title:

44


--------------------------------------------------------------------------------

ANNEX A: INTELGENX PATENTS

US Patent 6231957
US Patent 6660292
US Patent 7132113
US Provisional Application US61/267626

45


--------------------------------------------------------------------------------

ANNEX B INTELGENX LICENSED KNOWHOW

Includes, but is not limited to, the following documents:

1. [****] Immediate Release Film     2. Disintegration and Dissolution Time    
3. Film Scale-up Info Package     4. Film General Characteristics     5. Method
of Analysis     6. Manufacturing Information     7. Testing Information     8.
Dissolution Studies     9. Physical Characteristics     10. Clinical Study
Report     11. Pilot Bio Summary     12. Description and Composition Summary    
13. Protocol for Pilot BA Study     14. Packaging Information     15. CRBIO Data
Report     16. CRBIO Report Riza     17. Clinical Formation and Optimazation
Process     18. Stability Data-Binary Mixtures     19. Dissolution Studies
(pH=1.2)     20. pH data and saliva formulation

46

--------------------------------------------------------------------------------

ANNEX 4.2
[Attached]


47

--------------------------------------------------------------------------------

[****]

48

--------------------------------------------------------------------------------

[****]

49

--------------------------------------------------------------------------------